                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

American Guarantee & Liability Insurance      )
Company a/s/o both QC Energy Resources        )
Northwest, LLC and Quality Environmental      )    ORDER FOR STATUS
Services, Inc., and QC Energy Resources       )    CONFERENCE
Northwest, LLC and Quality Environmental      )
Services, Inc., individually,                 )
                                              )
              Plaintiffs,                     )
                                              )
       vs.                                    )
                                              )     Case No. 1:19-cv-169
Richland Pump & Supply, Inc.,                 )
                                              )
              Defendant.                      )


       IT IS ORDERED:

       A status conference will be held before the magistrate judge on November 3, 2020, at 9:00

a.m. via telephone. To participate in the conference, counsel shall call the following number and

enter the following access code:

       Tel. No.: (877) 810-9415

       Access Code: 8992581

       Dated this 18th day of November, 2019.


                                              /s/ Clare R. Hochhalter
                                              Clare R. Hochhalter, Magistrate Judge
                                              United States District Court
